       Case 3:20-cv-15614-MAS-LHG Document 9 Filed 12/11/20 Page 1 of 1 PageID: 26
                                       MARCUS & ZELMAN, LLC
                                                                                                   NEW JERSEY OFFICE:
Ari H. Marcus, Esq.                                                                         701 Cookman Avenue, Suite 300
Licensed to Practice in NJ, NY & PA                                                         Asbury Park, New Jersey 07712
Ari@MarcusZelman.com                       ATTORNEYS & COUNSELLORS AT LAW
                                                     Tel: (732) 695-3282                              NEW YORK OFFICE:
Yitzchak Zelman, Esq.                                Fax: (732) 298-6256                                  1 Deer Run Road
                                                   www.MarcusZelman.com                            Pomona, New York 10970
Licensed to Practice in NJ & NY
YZelman@MarcusZelman.com
                                                                                            *All Correspondence to NJ Office




                                                      December 11, 2020




      Via ECF
      The Honorable United States District Judge Michael A. Shipp
      United States District Court
      District of New Jersey
      402 East State Street
      Trenton, NJ 08608

                              Re: Bandman v. Bank of America, N.A.
                                  Civil Action No.: 3:20-cv-15614-MAS-LHG


      To The Honorable United States District Judge Michael A. Shipp,

                 The undersigned represents the Plaintiff in the above referenced matter.

              Please be advised that this matter has been settled as to the claims against Defendant. It
      is therefore respectfully requested that the matter against be stayed for sixty (60) days to allow
      the parties to finalize settlement details and submit a Stipulation of Dismissal with prejudice and
      without costs.

                 Defendant’s counsel has consented to this request and is copied on this communication.

                 Kindly contact the undersigned with any questions or concerns regarding the foregoing.


                 Thank you.


                                                      Respectfully Submitted,


                                                      /s/ Ari H. Marcus
                                                      Ari H. Marcus, Esq.
                                                      MARCUS & ZELMAN, LLC


      AHM/llh
